              Case 2:20-cv-00680-RSL Document 78 Filed 11/02/20 Page 1 of 6




 1                                                      THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
 8      TOMMY BROWN, individually and on behalf            CASE NO. 2:20-cv-00680-RSL
        of all other persons similarly situated;
 9

10                        Plaintiffs,                      PLAINTIFF’S SUPPLEMENT TO
                                                           REPLY TO DEFENDANT TRUSTS’
11             vs.                                         OPPOSITION TO MOTION TO
                                                           PROVIDE AUTHORITY (ECF 70).
12     TRANSWORLD SYSTEMS, INC., et al.,
                                                           NOTE FOR MOTION CALENDAR:
13
                           Defendants.
14                                                         October 16, 2020

15        Plaintiff moved to require counsel of record for the Trusts in this action to provide
16   authority for them to represent the Trusts in this litigation. After Plaintiff filed his
17
     reply, Judge Zilly issued a minute order in Hoffman, et al. v. Transworld Systems,
18
     Inc., et al., Case No. 2:18-cv-01132-TSZ (ECF 99), attached hereto as Ex. A, that
19
     ordered the counsel of record for the Defendant Trusts before that Court to provide
20

21   evidence showing their authority to represent the Trusts. While this decision is not

22   controlling, the Court may find it persuasive on the same issue before this Court on

23   Plaintiff’s Motion to Provide Authority.
24
            Dated this 2nd of November 2020.
25

26


       PLAINTIFF’S SUPPLEMENT TO REPLY TO DEFENDANT TRUSTS’               HENRY & DEGRAAFF, P.S.
       OPPOSITION TO MOTION TO PROVIDE AUTHORITY (ECF 70) - 1                787 MAYNARD AVE S
                                                                             SEATTLE, WA 98104
                                                                      V (206) 330-0595 / F (206) 400-7609
            Case 2:20-cv-00680-RSL Document 78 Filed 11/02/20 Page 2 of 6




      /s/ Christina L Henry______________
 1    Christina L Henry, WSBA 31273
 2    HENRY & DEGRAAFF, PS
      Counsel for Plaintiffs
 3    787 Maynard Ave S
      Seattle, WA 98104
 4    206-330-0595 Fax 206-400-7609
      chenry@hdm-legal.com,
 5

 6    /s/ Scott C. Borison_____________
      Scott C. Borison (Pro Hac Vice)
 7    Borison Firm, LLC.
      Counsel for Plaintiffs
 8    1900 S. Norfolk St. Suite 350
      San Mateo CA 94401
 9
      301-620-1016 Fax 301-620-1018
10    scott@borisonfirm.com

11    /s/ Phillip R. Robinson_____________
      Phillip R. Robinson (Pro Hac Vice)
12    Consumer Law Center LLC
      8737 Colesville Road, Suite 308
13
      Silver Spring, MD 20910
14    (301) 448-1304
      phillip@marylandconsumer.com
15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF’S SUPPLEMENT TO REPLY TO DEFENDANT TRUSTS’         HENRY & DEGRAAFF, P.S.
     OPPOSITION TO MOTION TO PROVIDE AUTHORITY (ECF 70) - 2          787 MAYNARD AVE S
                                                                     SEATTLE, WA 98104
                                                              V (206) 330-0595 / F (206) 400-7609
            Case 2:20-cv-00680-RSL Document 78 Filed 11/02/20 Page 3 of 6




 1                                          EXHIBIT A
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF’S SUPPLEMENT TO REPLY TO DEFENDANT TRUSTS’         HENRY & DEGRAAFF, P.S.
     OPPOSITION TO MOTION TO PROVIDE AUTHORITY (ECF 70) - 3          787 MAYNARD AVE S
                                                                     SEATTLE, WA 98104
                                                              V (206) 330-0595 / F (206) 400-7609
            Case 2:20-cv-00680-RSL
                 2:18-cv-01132-TSZ Document 99
                                            78 Filed 11/02/20 Page 1
                                                                   4 of 3
                                                                        6




 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE

 7
         ESTHER HOFFMAN, SARAH
         DOUGLASS, ANTHONY KIM, IL
 8
         KIM, and DARIA KIM,
 9                         Plaintiffs,
10           v.
11       TRANSWORLD SYSTEMS INC.,
         PATENAUDE & FELIX APC,
12       MATTHEW CHEUNG, JANE DOE
         CHEUNG, NATIONAL
13       COLLEGIATE STUDENT LOAN
         TRUST 2003-1, NATIONAL
14                                               C18-1132 TSZ
         COLLEGIATE STUDENT LOAN
         TRUST 2004-1, NATIONAL
15       COLLEGIATE STUDENT LOAN                 MINUTE ORDER
         TRUST 2004-2, NATIONAL
16       COLLEGIATE STUDENT LOAN
         TRUST 2005-1, NATIONAL
17       COLLEGIATE STUDENT LOAN
         TRUST 2005-2, NATIONAL
18       COLLEGIATE STUDENT LOAN
         TRUST 2005-3, NATIONAL
19       COLLEGIATE STUDENT LOAN
         TRUST 2006-1, NATIONAL
20       COLLEGIATE STUDENT LOAN
         TRUST 2006-2, NATIONAL
21       COLLEGIATE STUDENT LOAN
         TRUST 2006-3, NATIONAL
22

23

     MINUTE ORDER - 1
             Case 2:20-cv-00680-RSL
                  2:18-cv-01132-TSZ Document 99
                                             78 Filed 11/02/20 Page 2
                                                                    5 of 3
                                                                         6




 1        COLLEGIATE STUDENT LOAN
          TRUST 2006-4, NATIONAL
 2        COLLEGIATE STUDENT LOAN
          TRUST 2007-1, NATIONAL
 3        COLLEGIATE STUDENT LOAN
          TRUST 2007-2, NATIONAL
 4        COLLEGIATE STUDENT LOAN
          TRUST 2007-3, NATIONAL
 5        COLLEGIATE STUDENT LOAN
          TRUST 2007-4, NATIONAL
 6        COLLEGIATE MASTER STUDENT
          LOAN TRUST, and DOES 1–10,
 7
                                Defendants.
 8

 9        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
10          (1)    Defendants’ Motion to Strike Portions of Plaintiffs’ Second Amended
     Complaint (“SAC”), docket no. 76, is DENIED. Plaintiffs’ allegations, contained in
11   ¶¶ 136–146 of the SAC and in Exhibit C attached thereto, accurately state that a proposed
     consent decree between the National Collegiate Student Loan Trust (“NCSLT”)
12   Defendants and the Consumer Financial Protection Bureau has not yet been entered.
     SAC at ¶ 146 (docket no. 61). While Plaintiffs’ allegations omit certain details of that
13   proceeding, they are not “redundant, immaterial, impertinent, or scandalous” as
     contemplated under Federal Rule of Civil Procedure 12(f). See Petrie v. Elec. Game
14   Card, Inc., 761 F.3d 959, 965–67 (9th Cir. 2014). The Court may also take judicial
     notice of proceedings that have a direct relation to matters at issue in this case. See
15   United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244,
     248 (9th Cir. 1992).
16
          (2)     Plaintiffs’ Amended Motion for Order Requiring NCSLT Defendants’
17 Attorneys to Show Authority to Represent NCSLT Defendants, docket no. 82, is
   GRANTED. The special servicing agreement, which was signed by the owner trustee of
18 the NCSLT Defendants, the Wilmington Trust Company, grants the special servicers
   authority to “[r]etain counsel on behalf of the [NCSLT Defendants] (whether directly or
19 through collection agencies) to further pursue enforcement and collection of” delinquent
   loans. March 1, 2009 Special Servicing Agreement, Ex. A to Defendants’ Response at
20 ¶ 3 & Ex. A (docket no. 88-1 at 3, 11) (emphasis added). The agreement does not,
   however, expressly allow the special servicers to delegate authority to retain counsel on
21 behalf of the NCSLT Defendants to defend against the alleged unfair loan collection
   practices at issue here. Id. at 9–11. Nor do Defendants point to any other evidence
22 showing that the Wilmington Trust Company granted the special servicers such authority.

23

     MINUTE ORDER - 2
              Case 2:20-cv-00680-RSL
                   2:18-cv-01132-TSZ Document 99
                                              78 Filed 11/02/20 Page 3
                                                                     6 of 3
                                                                          6




 1 See generally Defendants’ Response (docket no. 88). Regardless of whether RCW
   2.44.030 applies, this Court may regulate the conduct of attorneys appearing before it.
 2 See Paul E. Iacono Structural Eng’r Inc. v. Humphrey, 722 F.2d 435, 439 (9th Cir.
   1983). Defendants’ attorneys are DIRECTED to produce evidence showing their
 3 authority to represent the NCSLT Defendants in this action on or before the deadline to
   file a responsive pleading or motion to the SAC, see Minute Order (docket no. 91), or by
 4 Monday, November 16, 2020, whichever occurs earlier.

 5          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6
            Dated this 2nd day of November, 2020.
 7
                                                     William M. McCool
 8                                                   Clerk
 9                                                   s/Gail Glass
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
